Citation Nr: 1201853	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for linear scleroderma/morphea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Appellant served on active duty for training from March 2004 to August 2004.  He had additional unverified periods of active and inactive duty for training in the Utah National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

Linear scleroderma/morphea was first manifested during active duty for training.


CONCLUSION OF LAW

Linear scleroderma/morphea was incurred during wartime active duty for training. 38 U.S.C.A. §§ 101(24), 1110 (West 2002); C.F.R. §§ 3.6(c)(3), 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 
The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable decision of the issue on appeal, further assistance is unnecessary to aid the Appellant in substantiating the appeal.


II. Legal Criteria

The Board has reviewed all of the evidence in the Appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2011). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ADT or ACDUTRA) or injury incurred while performing inactive duty training (IADT or INACDUTRA).  38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 2011). 

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(c) (3)(2011). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. Id. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 3 8 C.F.R. §§ 3.303, 3.306 (2011).


III. Factual Background 

Private treatment records contained in the Veteran's service personnel file show that the Veteran was diagnosed with (including through a biopsy), and treated for, scleroderma/morphea.

A February 2010 private treatment record shows that Dr. D. W. D., a dermatologist, indicated that the Appellant was dealing with linear scleroderma that is located on the top of his neck extending through his shoulder blades across the right deltoid onto his right tricep and down through the forearm into the right ring finger.  Dr. D. further noted that it was a chronic condition that was progressive and requires ongoing treatment. 

A DA Form 3349 (Physical Profile) dated on January 27, 2005 shows that the Appellant was given a permanent profile for pre-existing morphea/scleroderma.

An October 6, 2005 DA Form 2173 (Statement of Medical Examination and Duty Status) shows that while on active duty for training  in March 2004, while participating in field training during the basic phase of IADT, the Appellant scraped the skin off his right elbow (about the size of a quarter) while low crawling.  He continued his training without further incident until the AIT phase at which time he sprained his ankle.  He went to the post doctor to have his ankle worked on and had the doctor look at the abrasion on his elbow.  He was informed that it was a scar and nothing was documented.  Once the Appellant went home and noticed that the "scar was growing, he went to a dermatologist and was diagnosed with morphea (a rare skin disease).

A December 1, 2006 DD Form 261, (Report of Investigation, Line of Duty and Misconduct Status) shows that in March 2004, while on a short tour of active duty for training, the Appellant was diagnosed with morphea. The investigator determined that the illness presented itself during the time period and found that it was in the line of duty.    

A September 2006 DA Form 3349 (Physical Profile) shows that the Appellant was given a permanent physical profile for a reactive skin disease that was progressive and could begin to significantly affect other joints/organ.

A December 2006 Medical Evaluation Board (MEB) Specialty Consult (dermatology) for the Appellant shows that the examiner assessed him as having morphea (linear scleroderma) which was progressing.  She also indicated that it was likely that the condition would interfere with Army functional requirements for the Appellant's job.

A January 2007 Medical Board Proceedings shows that the Appellant was diagnosed with morphea that approximately began in 2004, that was incurred while he was entitled to base pay, that did not exist prior to service, and which was permanently aggravated by service.   A March 2007 memorandum from the Department of the Army, United States Army Physical Disability Agency shows that the Appellant was given a physical disability separation.


IV. Legal Analysis

The Appellant asserts that service connection is warranted for linear scleroderma/morphea.  With respect to a current disability, post service treatment records, including a more recent February 2010 record from Dr. D. W. D., a dermatologist, shows that the Appellant has been diagnosed with, and treated for, linear scleroderma/ morphea. 

With respect to an in-service injury or disease, the Appellant's service treatment records do not demonstrate that he was actually diagnosed with linear scleroderma/morphea during his March 2004 and August 2004 period of active duty for training.  Nevertheless, an October 6, 2005 DA Form 2173 (Statement of Medical Examination and Duty Status) shows that the Appellant reported that in March 2004, while participating in field training during the basic phase of IADT, he scraped the skin off his right elbow while low crawling.  He further stated that the post doctor subsequently looked at the abrasion and informed him that it was a scar and nothing was documented.  However, once the Appellant went home and noticed that the "scar" was growing, he went to a dermatologist and was diagnosed with morphea (a rare skin disease).  The Board notes that the Appellant is competent to report on that of which he or she has personal knowledge). Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds that the Appellant's statements regarding his in-service incident to be credible because they are corroborated by contemporaneous, private treatment records and other evidence contained in the Appellant's service personnel file, which show that he reported the in-service incident for treatment purposes.  The Board also notes that such statements were made long before the Appellant filed a claim for compensation with VA.

The Board further finds that credible evidence has been provided establishing that the Appellant's linear scleroderma/morphea was incurred while on active duty for training.  In this regard, a December 1, 2006, DD Form 261 (Report of Investigation, Line of Duty and Misconduct Status) shows that the investigator found that the Appellant's morphea presented itself in March 2004, while he was on a short duty of active duty for training and that it occurred while in the line of duty.  Moreover, January 2007 Medical Board Proceedings show that the Appellant was diagnosed with morphea that approximately began in 2004 while the Appellant was entitled to base pay, that did not exist prior to service, and which was permanently aggravated by service.  

Therefore, in the absence of any evidence to the contrary, the Board finds that the evidence of record is sufficient to support a finding that the Appellant's linear scleroderma/morphea was incurred while on active duty for training.   Accordingly, the claim is granted.


ORDER

Entitlement to service connection for linear scleroderma/morphea is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


